DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savir et al (Pub. No. US 2020/0125728) in view of Scherman et al (Pub. No. US 2020/0213325).

As per claims 1, 10, 16, Savir discloses a method comprising: in a cloud-based security system, receiving a content item between a user device and a location on the Internet or an enterprise network; utilizing a trained machine learning ensemble model to determine whether the content item is malicious (…data-driven ensemble-based malware detector processes an input file and determines a probability that the input file is a malicious file…see par. 25, 53); responsive to the trained machine learning ensemble model determining the content item is malicious or determining the content item is benign but such determining is in a blind spot of the trained ensemble model, performing further processing on the content item (…the selection module filters the available malware detection procedures from the malware detection procedures repository that are not likely to detect malware on a given input file…e.g. if a given malware detection procedure was applied numerous times to input files having a PDF file type and never detected a virus…each selected malware detection procedure from the malware detection procedures repository is executed within the workflow engine and the outcomes of each selected malware detection procedure serve as the building blocks of a results vector that is applied to a machine learning model…a training process for training the selection model…uses the guidance of the selection model to select the malware detection procedures that are most likely to result in malware detection for the input file…see par. 35-37, 42); and responsive to the trained machine learning ensemble model determining the content item is benign with such determination not in a blind spot of the trained machine learning ensemble model (…the machine learning model processes the results vector comprising the results from the selected malware detection procedures and provides a malware probability representing the probability that the input file is malicious…the output of these meta learner models is a single number that determines whether the given instance is positive or negative (malware or benign)…see par. 37-39). Savir discloses limiting the permission associated with the input file, but does not explicitly disclose allowing the content item. However Scherman discloses allowing the content item (monitoring and control incoming and outgoing network traffic…in accordance with security rules…a user may create security rules that specify a list also known as whitelist of trusted (non-malicious) network addresses…any network data received from such network addresses is allowed access to the corresponding compute resource of compute resource(s)…see par. 29). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Scherman in Savir for including the above limitations because one ordinary skill in the art would recognize it would further protect a particular compute resource by more accurately determining which network addresses are non-malicious as opposed to which are malicious…see Scherman, par. 23-24.


As per claims 2, 11, 17, the combination of Savir and Scherman discloses wherein a blind spot is a location where the trained machine learning ensemble model has not seen any examples with a combination of features at the location or has examples with conflicting labels (Savir: see par. 35-36).



As per claims 3, 12, 18, the combination of Savir and Scherman discloses training the trained machine learning ensemble model to identify malicious content items; and identifying and marking blind spots in the trained machine learning ensemble model (Savir: see par. 35-39).


As per claims 4, 13, 19, the combination of Savir and Scherman discloses subsequent to the further processing, one of allowing the content item and blocking the content item based on the further processing (Scherman: see par. 29). The motivation for claims 4, 13, 19 is the same motivation as in claims 1, 10, 16 above.


As per claims 5, 14, 20, the combination of Savir and Scherman discloses wherein the further processing includes performing a dynamic analysis on the content item in a sandbox (Savir: see par. 21).


As per claim 6, the combination of Savir and Scherman discloses wherein the further processing includes blocking the content item in the cloud-based security system based on a classification by the trained machine learning ensemble model (Scherman: see par. 40-41). The motivation for claim 6 is the same motivation as in claim 1 above.



As per claim 8, the combination of Savir and Scherman discloses wherein the content item is one of an executable file, a Portable Document File (PDF) file, a Microsoft Office file, and a JavaScript file (Savir: see par. 36).


As per claim 9, the combination of Savir and Scherman discloses wherein the cloud-based security system is located inline between the user device and the location (Scherman: see par. 26-27). The motivation for claim 9 is the same motivation as in claim 1.


As per claim 15, the combination of Savir and Scherman discloses wherein the content item is one of an executable file and a Portable Document File (PDF) file (Savir: see par. 36).




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Savir et al (Pub. No. US 2020/0125728) in view of Scherman et al (Pub. No. US 2020/0213325) as applied to claim 1 above, and further in view of Alsulami et al (Pub. No. US 2019/0065746).

As per claim 7, the combination of Savir and Scherman does not explicitly disclose wherein the content item is malicious and configured to fool the trained machine learning ensemble model via an adversarial attack where the content item is configured to mimic benign features, and wherein the content item lands on a blind spot in the trained machine learning ensemble model thereby preventing the adversarial attack. However Alsulami discloses wherein the content item is malicious and configured to fool the trained machine learning ensemble model via an adversarial attack where the content item is configured to mimic benign features, and wherein the content item lands on a blind spot in the trained machine learning ensemble model thereby preventing the adversarial attack (…a malware may load some benign dependency files in the first few seconds to mimic the behavior of a benign programs…the malware detector uses a simple randomization technique to increase its resilience without affecting its detection accuracy and run-time performance…see par. 65-67). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Alsulami in the combination of Savir and Scherman for including the above limitations because one ordinary skill in the art would recognize it would further improve the malware detection techniques by extracting features from prefetch files and detecting benign applications from malicious applications using the features of the prefetch files…see Alsulami, par. 2-3.


	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to prudent ensemble models in machine learning with high precision for use in network security.

Zhang (Pub. No. US 2014/0237597); “Automatic Signature Generation for Malicious PDF Files”;
-Teaches script scan engine is configured to scan the portions of the parsed PDF file to determine which, if any, areas are malicious…see par. 33-35.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499